Lane, J.
(dissenting). The plaintiff in this action had entered into a contract with the defendant publishing firm in 1965. The defendant was to publish a manuscript submitted by the plaintiff and plaintiff received a $2,000 cash advance. This advance was .nonrefundable. The defendant failed to publish.
Plaintiff, who teaches at the college level, testified that he had written the book allegedly with the hope of obtaining a promotion to the position of associate professor. He had published numerous books in the past. However, according to testimony adduced at the trial, promotion was not by any means a certainty, nor would it hinge solely upon publication of this book. In fact, *375the testimony of the department chairman indicated that factors hearing on promotion also included the degrees held by the applicant, the number of years with the department and ability as a teacher.
It is interesting to note that the plaintiff did not formally apply for promotion until the fall of 1969 and that his application was granted even though the book had not yet been published.
A trial on the issue of damages was ultimately held. The court-found that plaintiff was damaged in the amount of $10,000. This represented the cost to the plaintiff should he wish to publish the book on his own.
This is not an appropriate measure of damages. The contract itself speaks to remuneration of the defendant by payment of royalties to be computed on the basis of sales of the finished book. No mention was made in the contract with the" publisher that the book was to be a basis for promotion of the plaintiff. The sole remuneration alluded to in the contract was the distribution of royalties. A failure of plaintiff to obtain a promotion, therefore, is not a foreseeable consequence of the publisher’s breach of contract (cf. Coppola v. Kraushaar, 102 App. Div. 306).
Furthermore, a comparison of the present work of the plaintiff with other books which he already published as a measure of monetary damage would be incapable of evaluation because of the many variables involved such as different subject matter and differing dates of publication (cf. Broadway Photoplay Co. v. World Film Corp., 225 N. Y. 104; Carnera v. Schmeling, 236 App. Div. 460).
Where no means are available to ascertain damages with any reasonable degree of certainty, then plaintiff is relegated to. an award of nominal damages only (Wakeman v. Wheeler & Wilson Mfg. Co., 101 N. Y. 205; Bernstein v. Meech, 130 N. Y. 354, 359; Walter Janvier, Inc. v. Baker, 229 App. Div. 679; cf. Brady v. Erlanger, 188 App. Div. 728, affd. 231 N. Y. 563; American Harley Corp. v. Irvin Ind., 27 N Y 2d 168,181).
In the case of Hewlett v. Caplin (275 App. Div. 797, affd. 301 N. Y. 591), the publishing agreement entered into provided for payment of royalties based on retail sales of the book ultimately to be published. The plaintiff sued for his ‘ ‘ share ’ ’ when the defendant breached the contract. The court stated that “ Though a jury might be warranted in finding that there existed between the parties an agreement complete in its essential terms and a breach thereof by defendant, the record is barren of any proof of damage ”. It concluded that “ The verdict for the plaintiff in the sum of $9,000 as damages is wholly speculative and without any basis in the evidence.”
*376In sum, compensatory damages cannot be awarded on the surmise that one might have obtained a promotion or might have sold sufficient books to be entitled to royalties. .
The quantum of damage in a construction contract alluded to by the majority is capable of measurement. However, damages from the nonsale of an unpublished book — where the contract speaks of the author’s remuneration in terms of royalties — are clearly unascertainable.
Accordingly, the judgment below should be modified to the extent of reducing the award to 6 cents nominal damages and otherwise affirmed.
McGivern and Capozzoli, JJ., concur with Ktjpferman-, J.; Lane, J., dissents in an opinion in which Stevens, P. J., concurs.
Judgment, Supreme Court, New York County, entered on March 7, 1972, affirmed. Appellant shall recover of respondent $60 costs and disbursements of this appeal.